BARBARA MILANO KEENAN, Circuit Judge,
dissenting:
The majority holds that the issue of Maryland’s immunity from suit in federal court was a question properly decided by the state’s highest court. Because I conclude that this Eleventh Amendment immunity question presents an issue of federal, rather than of state law, I respectfully dissent.
I.
The issues of sovereign and Eleventh Amendment immunity present complex considerations of comity in our federalist system. The Supreme Court addressed some of the confusion regarding these two categories of immunity in its decision in Alden v. Maine, 527 U.S. 706, 119 S.Ct. 2240, 144 L.Ed.2d 636 (1999).
In Alden, private plaintiffs attempted to sue the State of Maine in state court, seeking relief under a federal statute. Id. at 711, 119 S.Ct. 2240. The Supreme Judicial Court of Maine affirmed the decision of the trial court dismissing the claim on the ground of sovereign immunity. Id. On appeal, the United States Supreme Court affirmed and, in its opinion, addressed the primary distinction between the broad umbrella of sovereign immunity and the more narrow focus of Eleventh Amendment immunity. The Court stated:
We have ... sometimes referred to the States’ immunity from suit as “Eleventh Amendment immunity.” The phrase is convenient shorthand but something of a misnomer, for the sovereign immunity of the States neither derives from nor is limited by the terms of the Eleventh Amendment.
Id. at 713, 119 S.Ct. 2240. The Court further explained that “sovereign immunity derives not from the Eleventh Amendment but from the structure of the original Constitution itself.” Id. at 728, 119 S.Ct. 2240.
A state’s Eleventh Amendment immunity is merely a type of sovereign immunity “as it applies to suits filed in federal court.” Stewart v. North Carolina, 393 F.3d 484, 488 (4th Cir.2005) (differentiating between Eleventh Amendment immunity and state sovereign immunity more generally). The decision in Alden addressed the doctrine of sovereign immunity with regard to suits filed in state court (hereafter, state court immunity).
States may waive both their state court immunity and their Eleventh Amendment immunity from suit in federal court. A waiver may be drawn either in the form of a statute or a constitutional provision. See Atascadero State Hosp. v. Scanlon, 473 U.S. 234, 241, 105 S.Ct. 3142, 87 L.Ed.2d *256171 (1985). However, an interpretation of a state’s waiver with respect to state court immunity differs significantly from the question whether the state has waived its immunity from suit in federal court.
When a state is haled into one of its own courts, the relevant issue is one of state court immunity. Any issue whether a statute or constitutional provision effectively waives state court immunity is a decision resolved by that state’s courts. A ruling from the state’s highest court interpreting a statutory waiver provision is conclusive with respect to the nature and extent of the state’s immunity in state court. As the Court in Alden observed, “the immunity of a sovereign in its own courts has always been understood to be within the sole control of the sovereign itself.” 527 U.S. at 749, 119 S.Ct. 2240.
A state’s Eleventh Amendment immunity, however, operates in an entirely different context. While state court immunity arises, and its contours are defined, in state court, issues regarding Eleventh Amendment immunity originate only in federal court. See Hilton v. South Carolina Pub. Rys. Comm’n, 502 U.S. 197, 204-05, 112 S.Ct. 560, 116 L.Ed.2d 560 (1991) (“the Eleventh Amendment does not apply in state courts”) (quoting Will v. Michigan Dep’t of State Police, 491 U.S. 58, 63-64, 109 S.Ct. 2304, 105 L.Ed.2d 45 (1989)); Atascadero, 473 U.S. at 238 n. 2, 105 S.Ct. 3142 (citing Employees v. Missouri Dep’t of Pub. Health and Welfare, 411 U.S. 279, 293-94, 93 S.Ct. 1614, 36 L.Ed.2d 251 (1973) (Marshall, J., concurring)). See also Huang v. Bd. of Governors of the Univ. of North Carolina, 902 F.2d 1134, 1139 (4th Cir.1990). Therefore, while state courts have ample opportunity to address issues of state court immunity in disposing of cases, state courts have no cause to address issues of the state’s Eleventh Amendment immunity from suit in federal court. In contrast, federal courts routinely confront issues regarding a state’s Eleventh Amendment immunity from suit in federal court. Nevertheless, the majority, erroneously in my view, concludes that issues of Eleventh Amendment immunity are matters properly resolved under state law.
Undoubtedly, there is a certain visceral attraction in the majority’s position. We regularly defer to a state court’s interpretation of that state’s statutes and constitutional provisions. See Johnson v. Fankell, 520 U.S. 911, 916, 117 S.Ct. 1800, 138 L.Ed.2d 108 (1997). However, in such cases, the state court will have interpreted those statutes and constitutional provisions to resolve actions pending before the state court. In contrast, the issue of Eleventh Amendment immunity from suit in federal court is fundamentally different, because state courts do not have cause to opine on a matter that arises exclusively in the federal courts and has no impact on the state court system.
II.
To support its position that the resolution of Eleventh Amendment immunity presents a question of state law, the majority incorrectly interprets two Supreme Court cases1 and relies on a case from one of our sister circuits. However, both Supreme Court precedent and our own Circuit precedent firmly establish the principle that issues regarding Eleventh *257Amendment immunity present questions of federal law.
A.
In my view, the majority misconstrues the decision in Palmer v. Ohio, 248 U.S. 32, 39 S.Ct. 16, 63 L.Ed. 108 (1918). Employing certain language from Palmer, the majority asserts that the “waiver of sovereign immunity by a state constitutional provision or- statute is a matter of state law, ‘as to which the decision of the [state’s highest court] is controlling.’ ” Op. at 249 (quoting Palmer, 248 U.S. at 34, 39 S.Ct. 16). According to the majority, this language from Palmer instructs that issues of states’ immunity are controlled by decisions of the states’ courts.
I conclude that the majority incorrectly applies the above language from Palmer by isolating the quoted language from its procedural and factual context. The petitioners in Palmer attempted to sue the State of Ohio in state court for flood-related damages caused by the elevation of a spillway of a state-maintained dam. Id. at 33, 39 S.Ct. 16. Faced with the barrier of state sovereign immunity, the petitioners relied on an amendment to the state constitution. The Supreme Court of Ohio concluded that the state constitution did not confer the state’s consent to be sued in state court, and the petitioners appealed to the Supreme Court of the United States. In dismissing the writ of error for lack of jurisdiction, the Supreme Court stated that:
The right of individuals to sue a State, in either a federal or a state court, cannot be derived from the Constitution or laws of the United States. It can come only from the consent of the State. Whether Ohio gave the required consent must be determined by the construction to be given to the constitutional amendment quoted, and this is a question of local state law, as to which the decision of the State Supreme Court is controlling with this court, no federal right being involved.
Id. at 34, 39 S.Ct. 16 (citations omitted).
The decision in Palmer, therefore, is entirely consistent with the principles stated in Alden. In a suit brought in a state court against that state by certain of its citizens, the state’s highest court undoubtedly is the final arbiter of the issue whether the state has waived its state court immunity. Such a suit does not present an issue of Eleventh Amendment immunity from suit in federal court.
Relying on a misapplication of Palmer, however, the majority seeks to distinguish the holding of Lapides v. Board of Regents of the University System of Georgia, 535 U.S. 613, 122 S.Ct. 1640, 152 L.Ed.2d 806 (2002). There, the Supreme Court employed the clear rule that the issue “whether a particular set of state laws, rules, or activities amounts to a waiver of the State’s Eleventh Amendment immunity is a question of federal law.” Id. at 623, 122 S.Ct. 1640.
The majority attempts to dismiss the import of this plain statement by noting that the issue presented in Lapides involved the process of removal of a case to federal court, a state “activity.” Considering itself bound by its reading of Palmer, the majority concludes that it may not construe Lapides to overrule Palmer “implicitly.” Op. at 250. However, because Palmer does not have a substantive impact on Lapides, the two decisions can be interpreted in a parallel manner. Thus, the Supreme Court’s instruction in Lapides, that the issue “whether a particular set of state laws ... amounts to a waiver of the State’s Eleventh Amendment immunity is a question of federal law,” is dispositive *258here.2 Lapides, 535 U.S. at 623, 122 S.Ct. 1640.
B.
The decision in Lapides does not stand alone. Both before and after the decision in Lapides, this Court has held that “questions of [Eleventh [A]mendment immunity are ultimately governed by federal law.” Md. Stadium Auth. v. Ellerbe Becket, Inc., 407 F.3d 255, 262 (4th Cir.2005) (quoting Ram Ditta v. Md. Nat’l Cap. Park and Planning Comm’n, 822 F.2d 456, 459-60 (4th Cir.1987)); Gray v. Laws, 51 F.3d 426, 437 (4th Cir.1995) (same). Nor are we the only circuit to have so held. See Abusaid v. Hillsborough Cnty. Bd. of Cnty. Comm’rs, 405 F.3d 1298, 1314 (11th Cir.2005) (“[T]he County confuses the state law doctrine of sovereign immunity with the doctrine of Eleventh Amendment immunity governed by federal law and applicable only in federal court.”).
The only context in which a state court deciding the merits of a state action can address Eleventh Amendment immunity is in dicta. This, of course, is exactly what the Maryland Court of Appeals has done in Board of Education of Baltimore County v. Zimmer-Rubert, 409 Md. 200, 973 A.2d 233 (2009). In that case, the Maryland Court of Appeals faced a question of state court immunity. For reasons that are not clear, the court described its analysis as being one of Eleventh Amendment immunity.3 Because the Eleventh Amendment was entirely unrelated to answering the question before the court in Zimmer-Rubert, the Maryland Court of Appeals’ commentary on that issue was purely dicta. Further, because a state’s Eleventh Amendment immunity from suit in federal court is an issue of federal, rather than of state law, this dicta in Zimmer-Rubert is neither relevant to, nor informative of, the present action.
I acknowledge that the analytic framework for resolving a question of Eleventh Amendment immunity is somewhat of an oddity in the law. It seems anomalous that the authoritative interpretation of a state statute rests with the federal courts. This result, however, is the unavoidable consequence of the Supreme Court’s reasoning. In addition to the clear statement set forth in Lapides, the Supreme Court’s analysis in Atascadero likewise compels this conclusion.
The analysis used by the Supreme Court in Atascadero underscores the federal nature of Eleventh Amendment immunity questions. There, the Supreme Court instructed that federal courts considering this issue focus their attention on the language of the statute under review. “[I]n order for a state statute or constitutional provision to constitute a waiver of Eleventh Amendment immunity, it must specify the State’s intention to subject itself to suit in federal court.” Id. at 241, 105 S.Ct. 3142 (first two emphases added). Thus, the plain language of the statute or constitutional provision must “specify the State’s *259intention to subject itself to suit in federal court.” Id. (citation and internal quotation marks omitted). See also Edelman v. Jordan, 415 U.S. 651, 673, 94 S.Ct. 1347, 39 L.Ed.2d 662 (1974) (“[W]e will find waiver only where stated by the most express language or by such overwhelming implications from the text as will leave no room for any other reasonable construction.” (internal quotation marks omitted) (emphasis added)).
This strict requirement of Atascadero, that a statute specify the state’s intent to subject itself to suit in federal court, exemplifies the federal nature of the Eleventh Amendment immunity analysis. “The test for determining whether a State has waived its immunity from federal-court jurisdiction is a stringent one. Although a State’s general waiver of sovereign immunity may subject it to suit in state court, it is not enough to waive the immunity guaranteed by the Eleventh Amendment.” Atascadero, 473 U.S. at 241, 105 S.Ct. 3142. As the Court noted in a later case, federal courts must “indulge every reasonable presumption against waiver.” College Sav. Bank v. Fl. Prepaid Postsecondary Educ. Expense Bd., 527 U.S. 666, 682, 119 S.Ct. 2219, 144 L.Ed.2d 605 (1999). In no portion of this guidance does the Supreme Court even suggest that pronouncements from state courts play any role in ascertaining a state’s immunity from suit in federal court.
Instead of applying the plain directive of Atascadero, the majority relies primarily on a single, divergent circuit court case.4 In Della Grotta v. State of Rhode Island, the First Circuit held that Rhode Island waived its Eleventh Amendment immunity by statute, even though that statute did not meet the standard for waiver established in Atascadero. 781 F.2d 343, 346-47 (1st Cir.1986). The First Circuit concluded that Rhode Island had consented to suit in federal court because, in a prior case, a federal district court had certified the question of Eleventh Amendment immunity with respect to that same statute to the Rhode Island Supreme Court, which had determined that Rhode Island in fact had waived its Eleventh Amendment immunity.5 Id. (citing Laird v. Chrysler Corp., 460 A.2d 425 (R.I.1983)). In contrast to the principles emphasized in Atascadero, Edelman, and Lapides, the decision in Della Grotta stands alone.
For these reasons, I conclude that the issue of waiver of Eleventh Amendment immunity is a question of federal law. Therefore, rather than rely on the analysis provided by the Maryland Court of Appeals regarding the effect of the state statutory immunity provision, I conclude that an independent inquiry is required, using the analysis set forth in Atascadero.
III.
Although the majority and the Maryland Court of Appeals cite the analyses of Atas*260cadero and Edelman, neither the majority nor the Maryland court follows the guidance provided by those decisions. In considering the Eleventh Amendment waiver issue in Zimmer-Rubert, the Maryland Court of Appeals instead compared the present statutory language that a “county board of education may not raise the defense of sovereign immunity to any claim of $100,000 or less,” Md.Code Cts. & Jud. Proc. Ann. § 5 — 518(e) (emphasis added), with a different immunity provision reviewed in Maryland v. Sharafeldin, 382 Md. 129, 854 A.2d 1208 (2004). There, the provision at issue stated, in relevant part, that certain governmental entities cannot “raise the defense of sovereign immunity in a contract action, in a court of the State, based on a written contract....” Md. St. Gov’t Code Ann. § 12-201 (emphasis added).
The Maryland Court of Appeals in Zimmer-Rubert relied heavily on the differences in the phrases of these two statutes emphasized above. Comparing the language at issue in Sharafeldin to the immunity provision at issue in Zimmer-Rubert, the Maryland court stated that “the General Assembly has not demonstrated an intent to preserve its Eleventh Amendment immunity” under the immunity provision. Zimmer-Rubert, 973 A.2d at 242 (emphasis added). The majority agrees with this conclusion. Op. at 253-54.
In my view, this analysis misses the mark. It is not the intention to preserve, but rather the intention to waive, that is critical to the Eleventh Amendment analysis. See College Sav. Bank, 527 U.S. at 682, 119 S.Ct. 2219. Thus, the analysis in Zimmer-Rubert, which distinguishes the statutory language at issue in Sharafeldin from the language of the immunity provision, fails to demonstrate the required “overwhelming implication” that “leave[s] no room for any other reasonable construction.” Edelman, 415 U.S. at 673, 94 S.Ct. 1347.
Here, the text of the immunity provision does not provide a clear pronouncement by Maryland of its consent to be sued in federal court. As was the case in Atascadero, the immunity provision “does not specifically indicate the State’s willingness to be sued in federal court.” 473 U.S. at 241, 105 S.Ct. 3142 (emphasis added). Moreover, the immunity provision does not make any reference whatsoever to federal courts or to lawsuits filed in those courts. Cf. Kennecott Copper Corp. v. State Tax Comm’n, 327 U.S. 573, 577-79, 66 S.Ct. 745, 90 L.Ed. 862 (1946) (holding that language authorizing suit “in any court of competent jurisdiction” does not constitute valid consent to federal jurisdiction). While the majority declines to adopt a rule that the words “federal court” or “United States” must be employed in order to effectuate a waiver of Eleventh Amendment immunity, op. at 254, no waiver provision that has failed to employ those words, at least by implication, has survived Supreme Court scrutiny.6
IV.
Although the Zimmer-Rubert analysis may be a sufficient exercise in statutory construction were no presumption involved, the strong presumption against waiver in the Eleventh Amendment context compels me to conclude that Maryland’s Eleventh Amendment immunity has *261not been waived by the immunity provision. In my view, to hold otherwise yields the result that this Court is bound by a state court’s erroneous interpretation of federal law. Thus, I would reverse the decision of the district court and enter final judgment in favor of Prince George’s County Public Schools.

. The majority also quotes from Parden v. Terminal Railway of the Alabama State Docks Department, 377 U.S. 184, 194, 84 S.Ct. 1207, 12 L.Ed.2d 233 (1964) for the proposition that waiver of immunity is an issue of state law. However, the quotation is misleading, because it refers not to the Court's holding, or even to its analysis, but comes from a recitation of the respondent’s argument.


. Because Palmer only addressed state court immunity rather than Eleventh Amendment immunity, any impact Palmer has on the question of Eleventh Amendment immunity would be purely dicta. Thus, if the majority is correct that the statement in Lapides is dicta, and we are required to choose between dicta from a century ago in Palmer and dicta from a decade ago in Lapides, I have little difficulty choosing the latter.


. The Maryland Court of Appeals stated that "[t]he question before this Court is, essentially, whether [the immunity provision] waives the Board's Eleventh Amendment immunity as to Zimmer-Rubert's ADEA suit.” Zimmer-Rubert, 973 A.2d at 237. However, the only pertinent issue in that case was the applicability of state court immunity. See Hilton, 502 U.S. at 204-05, 112 S.Ct. 560.


. The majority also references Minotti v. Len-sink, 798 F.2d 607 (2d Cir.1986), which the majority asserts applied the Della Grotta analysis. However, unlike the decision in Della Grotta, the holding in Minotti did not rely on any state court decisions because the Second Circuit concluded, unsurprisingly, that there were no relevant state court decisions addressing Eleventh Amendment immunity. 798 F.2d at 610-11; see also Huang, 902 F.2d at 1139 (same).


. Of course, because Eleventh Amendment questions are issues of federal law, the outlying nature of Della Grotta is easily explained by the improper use of certification, which is designed to assist federal courts in considering questions of state law. But for the certification request by the federal district court in Laird, Rhode Island would not have confronted the issue of Eleventh Amendment waiver, and Della Grotta would have upheld Rhode Island’s immunity from suit in federal court.


. In Port Authority Trans-Hudson Corp. v. Feeney, 495 U.S. 299, 110 S.Ct. 1868, 109 L.Ed.2d 264 (1990), the Supreme Court concluded that the state waived Eleventh Amendment immunity based on the interplay between the immunity provision and the relevant venue provision, the latter of which "expressly indicate[d] that the State's consent to suit extend[ed] to federal court.” Id. at 307, 110 S.Ct. 1868.